Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Krausman, J.), rendered September 22, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and determined to have been established.
We find that the trial court committed reversible error by submitting to the jury, over defense counsel’s objection, a verdict sheet containing not only the crimes charged and the possible verdicts thereon (see, CPL 310.20 [2]) but also the elements of those charges (see, People v Nimmons, 72 NY2d 830; People v Owens, 69 NY2d 585). Furthermore, we note that despite the overwhelming evidence of the defendant’s guilt, the error cannot be considered harmless (see, People v Brooks, 70 NY2d 896; People v Owens, supra; People v Valle, 143 AD2d 160).
We have examined the defendant’s remaining contentions, *483including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Weinstein, Kooper and Balletta, JJ., concur.